                Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 1 of 97



                                        Exhibit B

                                      Crusader Plan




01:25579940.1
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 2 of 97




                      HC-300.0001
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 3 of 97




                      HC-300.0002
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 4 of 97




                      HC-300.0003
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 5 of 97




                      HC-300.0004
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 6 of 97




                      HC-300.0005
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 7 of 97




                      HC-300.0006
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 8 of 97




                      HC-300.0007
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 9 of 97




                      HC-300.0008
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 10 of 97




                       HC-300.0009
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 11 of 97




                       HC-300.0010
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 12 of 97




                       HC-300.0011
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 13 of 97




                       HC-300.0012
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 14 of 97




                       HC-300.0013
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 15 of 97




                       HC-300.0014
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 16 of 97




                       HC-300.0015
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 17 of 97




                       HC-300.0016
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 18 of 97




                       HC-300.0017
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 19 of 97




                       HC-300.0018
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 20 of 97




                       HC-300.0019
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 21 of 97




                       HC-300.0020
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 22 of 97




                       HC-300.0021
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 23 of 97




                       HC-300.0022
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 24 of 97




                       HC-300.0023
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 25 of 97




                       HC-300.0024
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 26 of 97




                       HC-300.0025
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 27 of 97




                       HC-300.0026
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 28 of 97




                       HC-300.0027
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 29 of 97




                       HC-300.0028
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 30 of 97




                       HC-300.0029
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 31 of 97




                       HC-300.0030
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 32 of 97




                       HC-300.0031
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 33 of 97




                       HC-300.0032
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 34 of 97




                       HC-300.0033
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 35 of 97




                       HC-300.0034
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 36 of 97




                       HC-300.0035
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 37 of 97




                       HC-300.0036
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 38 of 97




                       HC-300.0037
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 39 of 97




                       HC-300.0038
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 40 of 97




                       HC-300.0039
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 41 of 97




                       HC-300.0040
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 42 of 97




                       HC-300.0041
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 43 of 97




                       HC-300.0042
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 44 of 97




                       HC-300.0043
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 45 of 97




                       HC-300.0044
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 46 of 97




                       HC-300.0045
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 47 of 97




                       HC-300.0046
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 48 of 97




                       HC-300.0047
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 49 of 97




                       HC-300.0048
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 50 of 97




                       HC-300.0049
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 51 of 97




                       HC-300.0050
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 52 of 97




                       HC-300.0051
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 53 of 97




                       HC-300.0052
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 54 of 97




                       HC-300.0053
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 55 of 97




                       HC-300.0054
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 56 of 97




                       HC-300.0055
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 57 of 97




                       HC-300.0056
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 58 of 97




                       HC-300.0057
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 59 of 97




                       HC-300.0058
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 60 of 97




                       HC-300.0059
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 61 of 97




                       HC-300.0060
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 62 of 97




                       HC-300.0061
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 63 of 97




                       HC-300.0062
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 64 of 97




                       HC-300.0063
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 65 of 97




                       HC-300.0064
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 66 of 97




                       HC-300.0065
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 67 of 97




                       HC-300.0066
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 68 of 97




                       HC-300.0067
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 69 of 97




                       HC-300.0068
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 70 of 97




                       HC-300.0069
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 71 of 97




                       HC-300.0070
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 72 of 97




                       HC-300.0071
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 73 of 97




                       HC-300.0072
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 74 of 97




                       HC-300.0073
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 75 of 97




                       HC-300.0074
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 76 of 97




                       HC-300.0075
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 77 of 97




                       HC-300.0076
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 78 of 97




                       HC-300.0077
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 79 of 97




                       HC-300.0078
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 80 of 97




                       HC-300.0079
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 81 of 97




                       HC-300.0080
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 82 of 97




                       HC-300.0081
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 83 of 97




                       HC-300.0082
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 84 of 97




                       HC-300.0083
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 85 of 97




                       HC-300.0084
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 86 of 97




                       HC-300.0085
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 87 of 97




                       HC-300.0086
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 88 of 97




                       HC-300.0087
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 89 of 97




                       HC-300.0088
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 90 of 97




                       HC-300.0089
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 91 of 97




                       HC-300.0090
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 92 of 97




                       HC-300.0091
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 93 of 97




                       HC-300.0092
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 94 of 97




                       HC-300.0093
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 95 of 97




                       HC-300.0094
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 96 of 97




                       HC-300.0095
Case 19-12239-CSS   Doc 125-2   Filed 11/12/19   Page 97 of 97




                       HC-300.0096
